Citation Nr: 1734755	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 18, 1995 for service connection for generalized anxiety neurosis. 

2.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety neurosis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service in the United States Coast Guard from June 1974 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO effectuated the Board's grant of the Veteran's claim of entitlement to service connection for generalized anxiety neurosis.  The RO assigned an initial 30 percent disability rating and an effective date of January 18, 1995.  The Veteran is appealing the effective date for service connection as well as the initial rating assigned. 

The Board notes that the Veteran is service connected for both generalized anxiety disorder and posttraumatic stress disorder (PTSD).  The Board issued a decision in June 2017 regarding the appeal for an earlier effective date for service connection for PTSD, thus, the Board will not discuss that issue in this decision. 

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the appellant or the record.  See Rice v. Shinseki, App. 447 (2009).  In an October 2016 submission, the Veteran's attorney raised the question of whether the Veteran was unemployable due to service-connected generalized anxiety disorder, beginning January 18, 1995.  Thus, the issue of entitlement to a TDIU is properly before the Board.

The issues of entitlement to an initial rating in excess of 30 percent for generalized anxiety neurosis and a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's initial claim of entitlement to service connection for anxiety neurosis on February 7, 1980, which was denied in an October 1980 rating decision.

2.  At the time of the February 7, 1980 claim, the Veteran was diagnosed with anxiety neurosis.

3.  The Veteran filed a claim to reopen the issue of entitlement to service connection for anxiety neurosis in January 1995; the Board reopened the claim in June 2003. 

4.  In the process of making a determination on the merits of the issue, relevant military personnel records were obtained and associated with the file, including a December 1974 document regarding the circumstances of the Veteran's service discharge.  

5.  The December 1974 personnel record, is a relevant, official service department record that although in existence, had not been previously associated with the claims file for consideration by VA, and, in part, served as the basis for granting service connection for the Veteran's generalized anxiety neurosis.






CONCLUSION OF LAW

The criteria for an effective date of February 7, 1980, but no earlier, for the grant of entitlement to service connection for generalized anxiety neurosis, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The extensive history associated with the Veteran's attempts to establish service connection for anxiety neurosis need not be detailed here.  It is sufficient to state for present purposes that the Veteran's initial claim of entitlement to service connection for anxiety neurosis, was received by VA on February 7, 1980, which was denied in an October 1980 rating decision.  

The Veteran's claim to reopen the issue of entitlement to service connection for anxiety neurosis was received in January 1995 and denied in July 1995.  Thereafter, the Veteran perfected an appeal.  Ultimately, the Board reopened the claim in June 2003 and remanded the claim on the merits.  The AOJ denied service connection on the merits.  The Veteran appealed, and the Board granted service connection for anxiety neurosis in an August 2009 decision.  In October 2009, the AOJ issued a rating decision effectuating the Board's grant of entitlement to service connection for anxiety neurosis.  Therein, the AOJ assigned a 30 percent disability rating, effective January 18, 1995, the date of receipt of the claim to reopen.  The Veteran perfected an appeal of the October 2009 rating decision, seeking an earlier effective date for service connection and a higher initial rating.

Generally, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

Citing to 38 C.F.R. § 3.156 (c) and Virgil v. Peake, 22 Vet. App. 63 (2008), the Veteran asserts that the correct effective date for the grant of service connection for her generalized anxiety neurosis should be February 7, 1980, the date VA received her initial claim for service connection.  See October 2016 attorney brief.

According to 38 C.F.R. § 3.156 (c)(1), if VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include, but are not limited to: Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; additional service records forwarded by the Department of Defense of the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim. Records that qualify under 38 C.F.R. § 3.156 (c)(1) do not include those that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

In this case, following the Board's decision to reopen the claim for generalized anxiety, the AOJ requested a copy of the Veteran's complete service personnel file which was received and associated with the VA claims file in April 2004.  The Veteran, through her representative, asserts that the file included new information relevant to the issue of entitlement to service connection for the anxiety disorder.  Specifically, she asserts that the file contains a document dated in December 1974 which describes the reasons for her service discharge and that such document supports the overall theme that her preexisting anxiety was aggravated by her pregnancy during service.  For the reasons explained below, the Board agrees. 

The Board notes that the December 1974 document was created during the Veteran's active duty and was in existence at the time of the original October 1980 decision.  Further, the Board finds that the December 1974 document in particular is new and material to the case.  The Board acknowledges that some notations in the personnel records regarding the Veteran's pregnancy and difficulty adjusting to military life are essentially duplicative of comments in the Veteran's service treatment records, which were considered at the time of the October 1980 decision.  However, the December 1974 description of the reasons for discharge also included a statement from the Veteran's superior officer that was not present in the service treatment records and is material to the grant of service connection.  

In the December 1974 document, the Veteran's supervisor listed as a reason for recommending discharge that the Veteran's "present status is creating a problem for her and the command."  The Board finds that the supervisor's opinion that the Veteran's pregnancy status created a problem for the command supports the Veteran's statements regarding a feeling of unfair treatment and feeling as if she was required to leave service due to her pregnancy.  See November 1974 service treatment record in which the Veteran complained that she was constantly getting "chewed out" for minor offenses; see also February 1980 letter from Veteran.  Further, the document supports the November 2003 VA examiner's finding that the Veteran's pregnancy aggravated the Veteran's preexisting anxiety disorder.   

For these reasons, the Board finds that the December 1974 personnel record is a relevant, official service department record that existed, but was not associated with the claims file at the time of the prior final denial.  If an award is based all or in part on the records that qualify under 38 C.F.R. § 3.156 (c)(1), the effective date is the date entitlement arose or the date VA received the previously denied claim, whichever is later.  The Board acknowledges that the December 1974 personnel record was not specifically mentioned in the August 2009 decision, but the document served as a part of the favorable evidence reviewed by the Board in support of the grant.  As such, the Board must now ascertain the date of the Veteran's claim and the date entitlement arose to determine which is later.

In this case, the Veteran filed a formal claim for service connection for multiple claims on February 7, 1980, along with a written statement regarding her in-service pregnancy indicating that she sought service connection for issues relevant to her pregnancy.  The claim form does not specifically identify the anxiety neurosis disability; however, shortly thereafter, the Veteran submitted medical evidence of anxiety neurosis that was accepted as part of the formal claim for service connection.  The October 1980 denial identified the date of the claim as February 7, 1980.  Therefore, the Board resolves any doubt and finds that the written statement, received on February 7, 1980 regarding the Veteran's in-service pregnancy issues, was the informal claim for service connection for anxiety neurosis.  

The evidence of record demonstrates that the Veteran had a diagnosis of anxiety neurosis prior to receipt of the February 1980 claim.  See November 1974 service treatment record which diagnosed anxiety neurosis.  Consequently, entitlement to service connection for anxiety neurosis arose prior to the date of the initial claim and, thus, the date of the initial claim is the later date.

Based on the foregoing, the Board finds that an effective date of February 7, 1980, but no earlier, is warranted for the award of service connection for the Veteran's generalized anxiety neurosis.


ORDER

Entitlement to an effective date of February 7, 1980, but not earlier, for the grant of service connection for generalized anxiety neurosis is granted, subject to the laws and regulations that govern the payment of monetary benefits.




REMAND

In light of the grant of the earlier effective date for service connection, the Board must remand the remaining issue regarding entitlement the claim for an initial rating in excess of 30 percent so that the AOJ may consider the issue in the first instance.  See 38 C.F.R. § 19.31.  The AOJ has not yet evaluated the Veteran's anxiety neurosis disability for the period prior to January 18, 1995.  

As outlined above, the matter of entitlement to a TDIU is also raised.  Rice, supra. Because the AOJ has yet to develop and adjudicate this matter, it is remanded for such development.
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU. Additionally provide her with VA Form 21-8940 in connection with the claim of entitlement to TDIU, and request that she supply the requisite information.

2.  Readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, issue to the Veteran and her representative a supplemental statement of the case that addresses all periods pertinent to the appeal as well as all evidence added to the record since the June 2016 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


